Order entered June 17, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00194-CV

                      IN RE SCOTT FRENKEL, Relator

          Original Proceeding from the 296th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 296-03470-2016

                                     ORDER

      Before the Court is relator’s motion to clarify the Court’s June 2, 2021 order.

We GRANT the motion to the extent that we DIRECT the Clerk of the Court to

make the petition for writ of mandamus and supplemental record available on the

Court’s website. Relator need not refile any documents.


                                             /s/    AMANDA L. REICHEK
                                                    JUSTICE